         Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 1 of 50



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


GULF RESTORATION NETWORK;
SIERRA CLUB; and CENTER FOR
BIOLOGICAL DIVERSITY,
                                                     No. 1:18-cv-01674-RBW
                                Plaintiffs,

v.

RYAN ZINKE, Secretary, U.S. Department of
the Interior; JOSEPH BALASH, Assistant
Secretary, Land and Minerals Management;
U.S. DEPARTMENT OF THE INTERIOR;
and BUREAU OF OCEAN ENERGY
MANAGEMENT,

                                Defendants.


       [PROPOSED] ANSWER, DEFENSES AND AFFIRMATIVE DEFENSES OF
         DEFENDANT-INTERVENOR AMERICAN PETROLEUM INSTITUTE

        Defendant-Intervenor American Petroleum Institute (“API”) hereby answers and asserts

its affirmative defenses with respect to the Complaint. The numbered paragraphs of this Answer

correspond to the numbered paragraphs of the Complaint.

        1.      This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations, and denies that plaintiffs are entitled to any relief.

        2.      API admits that the Gulf of Mexico contains both federally-listed and unlisted

species. API further admits that the Gulf of Mexico is economically important. API is without

information sufficient to form a belief as to the allegations contained in this paragraph regarding

the activities and interests of unidentified individuals residing in unidentified areas around the

Gulf of Mexico. API denies the remaining allegations contained in this paragraph.
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 2 of 50



       3.      API admits that the Gulf of Mexico is a significant source of offshore oil and gas

exploration, development, and production. API further admits that on April 20, 2010, the

Deepwater Horizon caught fire and oil was spilled. API admit that small-scale oil and chemical

spills can occur in the course of offshore oil and gas development, and may be appropriately

managed pursuant to government regulations and industry best practices.           API is without

information sufficient to form a belief as to the allegations contained in this paragraph regarding

the alleged number of platforms, wells, and oil and chemical spills. API denies the remaining

allegations contained in this paragraph.

       4.      API admits that defendant Ryan Zinke is the Secretary of the United States

Department of the Interior. API further admits that in 2017, Secretary Zinke began to offer for

sale leases pursuant to the 2017-2022 five-year oil and leasing program for the outer continental

shelf (“OCS”), which includes ten proposed lease sales in the Gulf of Mexico OCS. To the

extent the allegations in this paragraph purport to characterize the five-year leasing program, the

program documents speak for themselves and are the best evidence of their contents, and,

therefore, no response is required. To the extent the allegations in this paragraph purport to

characterize unidentified decisions by Secretary Zinke regarding Department of Interior drilling

regulations and requirements, those regulations and requirements speak for themselves and are

the best evidence of their contents, and therefore, no response is required. API denies the

remaining allegations contained in this paragraph.

       5.      API admits that the Department of the Interior’s Bureau of Ocean Energy

Management (“BOEM”) held OCS lease sale 250 on March 21, 2018. API avers that BOEM

issued a record of decision approving lease sale 250 on February 8, 2018. API admits that

BOEM issued a record of decision approving OCS lease sale 251 on June 28, 2018, and held




                                                2
         Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 3 of 50



lease sale 251 on August 15, 2018. API further admits that BOEM assessed the environmental

impacts of lease sales 250 and 251 pursuant to the National Environmental Policy Act

(“NEPA”). API denies the remaining allegations contained in this paragraph.

        6.      This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

        7.      This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

        8.      Denied.

        9.      This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations, and denies that plaintiffs are entitled to any relief.

        10.     This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations. To the extent the allegations purport to characterize federal statutes, the

statutes speak for themselves and are the best evidence of their contents, and, therefore, no

response is required.

        11.     This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations. To the extent the allegations purport to characterize federal statutes, the

statutes speak for themselves and are the best evidence of their contents, and, therefore, no

response is required.




                                                   3
         Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 4 of 50



       12.     This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations. To the extent the allegations purport to characterize federal statutes, the

statutes speak for themselves and are the best evidence of their contents, and, therefore, no

response is required.

       13.     API is without sufficient information to form a belief as to the allegations

contained in this paragraph regarding plaintiff Gulf Restoration Network, or its unidentified

members.

       14.     API is without sufficient information to form a belief as to the allegations

contained in this paragraph regarding plaintiff Sierra Club, or its unidentified members.

       15.     API is without sufficient information to form a belief as to the allegations

contained in this paragraph regarding plaintiff Center for Biological Diversity, or its unidentified

members.

       16.     API is without sufficient information to form a belief as to the allegations

contained in this paragraph regarding the activities of plaintiffs, or their unidentified members.

The remainder of this paragraph represents a characterization of the plaintiffs’ allegations and

legal conclusions and therefore requires no response. To the extent any response is required,

API denies the allegations, and denies that plaintiffs are entitled to any relief.

       17.     Admitted that defendant Ryan Zinke is the Secretary of the United States

Department of the Interior. To the extent this paragraph purports to characterize the Secretary’s

legal responsibilities, the relevant laws and regulations speak for themselves and are the best

evidence of their contents, and, therefore, no response is required.




                                                   4
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 5 of 50



       18.     Admitted that defendant Joe Balash is the Assistant Secretary of the Interior for

Land Minerals Management. To the extent this paragraph purports to characterize the Assistant

Secretary’s legal responsibilities, the relevant laws, regulations, and Secretarial decision

documents speak for themselves and are the best evidence of their contents, and, therefore, no

response is required.

       19.     Admitted that defendant U.S. Department of the Interior is a federal department

within the Executive Branch.        To the extent this paragraph purports to characterize the

Department’s legal responsibilities, the relevant laws and regulations speak for themselves and

are the best evidence of their contents, and, therefore, no response is required.

       20.     Admitted that defendant BOEM is an agency within the Department of the

Interior. To the extent this paragraph purports to characterize BOEM’s legal responsibilities, the

relevant laws, regulations, and Secretarial decision documents speak for themselves and are the

best evidence of their contents, and, therefore, no response is required.

       21.     This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       22.     This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and




                                                  5
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 6 of 50



completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       23.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       24.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       25.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       26.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their




                                               6
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 7 of 50



contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       27.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       28.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       29.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       30.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the




                                               7
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 8 of 50



Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       31.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       32.    This paragraph represents plaintiffs’ characterization of the Outer Continental

Shelf Lands Act (“OCSLA”) and its implementing regulations and, accordingly, no response is

required. API respectfully refers the Court to OCSLA and the implementing regulations for a

complete and accurate statement of their contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the statutory and regulatory

regime applicable to oil and gas exploration, development, and production.

       33.    This paragraph represents plaintiffs’ characterization of OCSLA and, accordingly,

no response is required. API respectfully refers the Court to OCSLA for a complete and accurate

statement of its contents. To the extent any response is required, API denies that this paragraph

accurately and completely summarizes the statutory and regulatory regime applicable to oil and

gas exploration, development, and production.

       34.    This paragraph represents plaintiffs’ characterization of OCSLA and, accordingly,

no response is required. API respectfully refers the Court to OCSLA for a complete and accurate




                                                8
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 9 of 50



statement of its contents. To the extent any response is required, API denies that this paragraph

accurately and completely summarizes the statutory and regulatory regime applicable to oil and

gas exploration, development, and production.

       35.    This paragraph represents plaintiffs’ characterization of OCSLA and, accordingly,

no response is required. API respectfully refers the Court to OCSLA for a complete and accurate

statement of its contents. To the extent any response is required, API denies that this paragraph

accurately and completely summarizes the statutory and regulatory regime applicable to oil and

gas exploration, development, and production.

       36.    This paragraph represents plaintiffs’ characterization of OCSLA and, accordingly,

no response is required. API respectfully refers the Court to OCSLA for a complete and accurate

statement of its contents. To the extent any response is required, API denies that this paragraph

accurately and completely summarizes the statutory and regulatory regime applicable to oil and

gas exploration, development, and production.

       37.    This paragraph represents plaintiffs’ characterization of OCSLA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to OCSLA and the implementing regulations for a complete and accurate statement of

their contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the statutory and regulatory regime applicable to oil and gas

exploration, development, and production.

       38.    This paragraph represents plaintiffs’ characterization of OCSLA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to OCSLA and the implementing regulations for a complete and accurate statement of

their contents. To the extent any response is required, API denies that this paragraph accurately




                                                9
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 10 of 50



and completely summarizes the statutory and regulatory regime applicable to oil and gas

exploration, development, and production.

       39.     API admits that BOEM and the Bureau of Safety and Environmental Enforcement

(“BSEE”) are agencies within the Department of the Interior. To the extent this paragraph

purports to characterize BOEM’s and BSEE’s legal responsibilities, the relevant laws,

regulations, and Secretarial decision documents speak for themselves and are the best evidence

of their contents, and, therefore, no response is required.

       40.     This paragraph represents plaintiffs’ characterization of OCSLA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to OCSLA and the implementing regulations for a complete and accurate statement of

their contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the statutory and regulatory regime applicable to oil and gas

exploration, development, and production.

       41.     This paragraph represents plaintiffs’ characterization of OCSLA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to OCSLA and the implementing regulations for a complete and accurate statement of

their contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the statutory and regulatory regime applicable to oil and gas

exploration, development, and production.

       42.     This paragraph represents plaintiffs’ characterization of OCSLA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to OCSLA and the implementing regulations for a complete and accurate statement of

their contents. To the extent any response is required, API denies that this paragraph accurately




                                                 10
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 11 of 50



and completely summarizes the statutory and regulatory regime applicable to oil and gas

exploration, development, and production.

       43.     This paragraph represents plaintiffs’ characterization of OCSLA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to OCSLA and the implementing regulations for a complete and accurate statement of

their contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the statutory and regulatory regime applicable to oil and gas

exploration, development, and production.

       44.     This paragraph represents plaintiffs’ characterization of the Administrative

Procedure Act (“APA”) and, accordingly, no response is required. API respectfully refers the

Court to the APA for a complete and accurate statement of its contents. To the extent any

response is required, API denies that this paragraph accurately and completely summarizes the

statutory and regulatory regime applicable to oil and gas exploration, development, and

production.

       45.     This paragraph represents plaintiffs’ characterization of the Administrative

Procedure Act (“APA”) and, accordingly, no response is required. API respectfully refers the

Court to the APA for a complete and accurate statement of its contents. To the extent any

response is required, API denies that this paragraph accurately and completely summarizes the

statutory and regulatory regime applicable to oil and gas exploration, development, and

production.

       46.     Admitted.

       47.     API admits that the Gulf of Mexico borders five states. API further admits that

federally-listed species reside in the Gulf of Mexico, and that other non-listed species reside in




                                               11
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 12 of 50



the Gulf of Mexico.     The remainder of this paragraph represents a characterization of the

plaintiffs’ allegations and legal conclusions and therefore requires no response. To the extent any

response is required, API denies the allegations.

       48.     API admits that federally-listed species reside in the Gulf of Mexico, and that

other non-listed species reside in the Gulf of Mexico. API is without sufficient information to

form a belief as to the allegations contained in this paragraph regarding the Gulf of Mexico

environment. To the extent any response is required, API denies that the allegations accurately

and completely describe the Gulf of Mexico environment.

       49.     API admits that federally-listed species reside in the Gulf of Mexico. API is

without sufficient information to form a belief as to the allegations contained in this paragraph

regarding the Gulf of Mexico environment. To the extent any response is required, API denies

that the allegations accurately and completely describe the Gulf of Mexico environment.

       50.     API admits that a wide range of businesses along the Gulf coast contribute to the

regional and national economies. API is without sufficient information to form a belief as to the

allegations contained in this paragraph regarding economic statistics from an unidentified source.

       51.     API admits that oil and gas exploration, development, and production has

occurred in the Gulf of Mexico for decades. API is without information sufficient to form a

belief as to the allegations contained in this paragraph regarding alleged statistics on the number

of Gulf platforms and wells from an unidentified source.

       52.     API admits that offshore oil and gas exploration, development, and production

may involve a variety of activities including seismic surveys, drilling, installation of pipelines

and infrastructure, land and sea transport, and waste production. API denies the remaining

allegations contained in this paragraph.




                                                12
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 13 of 50



       53.     This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       54.     API admits that on April 20, 2010, the Deepwater Horizon caught fire, resulting

in the death of eleven individuals and the release of oil into the Gulf of Mexico. The remainder

of this paragraph represents a characterization of the plaintiffs’ allegations and legal conclusions

and therefore requires no response. To the extent any response is required, API denies the

allegations.

       55.     API admits that on April 20, 2010, the Deepwater Horizon caught fire, resulting

in the release of oil into the Gulf of Mexico until the Macondo well was capped in July 2010.

API further admits that the April 2010 Macondo incident resulted in the largest oil spill from a

well within United States jurisdiction, and was cleaned and contained with significant effort.

The remainder of this paragraph represents a characterization of the plaintiffs’ allegations and

legal conclusions and therefore requires no response. To the extent any response is required,

API denies the allegations.

       56.     API admits that the Deepwater Horizon oil spill was cleaned and contained with

significant effort. API is without information sufficient to form a belief as to the allegations

contained in this paragraph regarding alleged oil spill statistics from an unidentified source. To

the extent any response is required, API denies that the allegations in that this paragraph

accurately and completely describe the Macondo incident.

       57.     API admits that on April 20, 2010, the Deepwater Horizon caught fire, resulting

in the release of oil into the Gulf of Mexico until the Macondo well was capped in July 2010.

API is without information sufficient to form a belief as to the allegations contained in this




                                                13
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 14 of 50



paragraph regarding alleged oil spill statistics from an unidentified source. To the extent any

response is required, API denies that the allegations in that this paragraph accurately and

completely describe the Macondo incident.

       58.     API admits that the Department of the Interior issued a Natural Resource Damage

Assessment regarding the Deepwater Horizon oil spill.          The remainder of this paragraph

represents plaintiffs’ characterization of the Deepwater Horizon Oil Spill Natural Resource

Damage Assessment.        API respectfully refers the Court to the Damage Assessment for a

complete and accurate statement of its contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the Damage Assessment.

       59.     API admits that on April 20, 2010, the Deepwater Horizon caught fire, resulting

in the release of oil into the Gulf of Mexico. API further admits that federally-listed species

reside in the Gulf of Mexico, and that other non-listed species reside in the Gulf of Mexico. API

is without information sufficient to form a belief as to the allegations contained in this paragraph

regarding alleged oil spill statistics and impacts from unidentified “[s]cientists.” To the extent

any response is required, API denies that the allegations in that this paragraph accurately and

completely describe the Macondo incident.

       60.     This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       61.     API is without information sufficient to form a belief as to the allegations

contained in this paragraph regarding alleged statistics on offshore oil and gas development. To

the extent any response is required, API denies that the allegations accurately and completely

summarize oil and gas exploration, development, and production in the Gulf of Mexico. The




                                                14
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 15 of 50



remainder of this paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       62.     API is without information sufficient to form a belief as to the allegations

contained in this paragraph regarding alleged statistics on offshore oil and gas development from

unidentified Department of Interior “records.”        API respectfully refers the Court to the

Department of Interior’s records for a complete and accurate statement of their contents. To the

extent any response is required, API denies that the allegations accurately and completely

summarize oil and gas exploration, development, and production in the Gulf of Mexico.

       63.     This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       64.     This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       65.     API admits that the Department of the Interior promulgated regulations governing

offshore oil and gas exploration, development, and production following the Macondo incident.

The remainder of this paragraph represents plaintiffs’ characterization of the regulations. API

respectfully refers the Court to the regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the regulations.

       66.     API admits that on April 29, 2016, BSEE issued a regulation entitled, “Oil and

Gas and Sulphur Operations in the Outer Continental Shelf—Blowout Preventer Systems and




                                                15
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 16 of 50



Well Control” (“Well Control Rule”). The remainder of this paragraph represents plaintiffs’

characterization of the Well Control Rule. API respectfully refers the Court to the Well Control

Rule for a complete and accurate statement of its contents. To the extent any response is

required, API denies that this paragraph accurately and completely summarizes the Well Control

Rule or the statutory and regulatory regime governing offshore oil and gas exploration,

development, and production.

       67.     API admits that on September 7, 2016, BSEE issued a regulation entitled, “Oil

and Gas and Sulphur Operations in the Outer Continental Shelf—Oil and Gas Production Safety

Systems” (“Safety Systems Rule”).       The remainder of this paragraph represents plaintiffs’

characterization of the Safety Systems Rule. API respectfully refers the Court to the Safety

Systems Rule for a complete and accurate statement of its contents. To the extent any response

is required, API denies that this paragraph accurately and completely summarizes the Safety

Systems Rule or the statutory and regulatory regime governing offshore oil and gas exploration,

development, and production.

       68.     API admits that President Trump issued Executive Order 13783 on March 28,

2017. The remainder of this paragraph represents plaintiffs’ characterization of Executive Order

13783. API respectfully refers the Court to Executive Order 13783 for a complete and accurate

statement of its contents. To the extent any response is required, API denies that this paragraph

accurately and completely summarizes Executive Order 13783 or the statutory and regulatory

regime governing offshore oil and gas exploration, development, and production.

       69.     API admits that Secretary Zinke issued Secretarial Order 3350 on May 1, 2017.

The remainder of this paragraph represents plaintiffs’ characterization of Secretarial Order 3350.

API respectfully refers the Court to Secretarial Order 3350 for a complete and accurate statement




                                               16
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 17 of 50



of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes Secretarial Order 3350 or the statutory and regulatory regime

governing offshore oil and gas exploration, development, and production.

       70.     API is without information sufficient to form a belief as to the allegations

contained in this paragraph regarding BSEE’s unidentified November 2017 “proposals” to revise

the Well Control Rule and Safety Systems Rule. To the extent any response is required, API

denies that the allegations accurately and completely summarize the unidentified “proposals,” or

the statutory and regulatory regime governing offshore oil and gas exploration, development, and

production.

       71.     API is without information sufficient to form a belief as to the allegations

contained in this paragraph regarding the Office of Management and Budget’s review of BSEE’s

proposed rule relating to the Well Control Rule. The remainder of this paragraph represents

plaintiffs’ characterization of the proposed rule.    API respectfully refers the Court to the

proposed rule for a complete and accurate statement of its contents. To the extent any response

is required, API denies that this paragraph accurately and completely summarizes the proposed

rule or the statutory and regulatory regime governing offshore oil and gas exploration,

development, and production.

       72.     API admits that on December 29, 2017, BSEE issued a proposed regulation

entitled, “Oil and Gas and Sulphur Operations in the Outer Continental Shelf—Oil and Gas

Production Safety Systems—Revisions” (“Revised Safety Systems Rule”). The remainder of

this paragraph represents plaintiffs’ characterization of the Revised Safety Systems Rule. API

respectfully refers the Court to the Revised Safety Systems Rule for a complete and accurate

statement of its contents. To the extent any response is required, API denies that this paragraph




                                               17
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 18 of 50



accurately and completely summarizes the Revised Safety Systems Rule or the statutory and

regulatory regime governing offshore oil and gas exploration, development, and production.

       73.     API admits that on May 11, 2018, BSEE issued a proposed regulation entitled,

“Oil and Gas and Sulphur Operations in the Outer Continental Shelf—Blowout Preventer

Systems and Well Control Revisions” (“Revised Well Control Rule”). The remainder of this

paragraph represents plaintiffs’ characterization of the Revised Well Control Rule.          API

respectfully refers the Court to the Revised Well Control Rule for a complete and accurate

statement of its contents. To the extent any response is required, API denies that this paragraph

accurately and completely summarizes the Revised Well Control Rule or the statutory and

regulatory regime governing offshore oil and gas exploration, development, and production.

       74.     This paragraph represents plaintiffs’ characterization of the Revised Well Control

Rule. API respectfully refers the Court to the Revised Well Control Rule for a complete and

accurate statement of its contents. To the extent any response is required, API denies that this

paragraph accurately and completely summarizes the Revised Well Control Rule or the statutory

and regulatory regime governing offshore oil and gas exploration, development, and production.

The remainder of this paragraph represents a characterization of the plaintiffs’ allegations and

legal conclusions and therefore requires no response. To the extent any response is required,

API denies the allegations.

       75.     API is without information sufficient to form a belief as to the allegations

contained in this paragraph regarding unidentified “recogni[tion]” by BOEM. To the extent any

response is required, API denies that this paragraph accurately and completely summarizes the

statutory and regulatory regime governing offshore oil and gas exploration, development, and

production. API denies the remaining allegations contained in this paragraph.




                                               18
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 19 of 50



       76.     This paragraph represents plaintiffs’ characterization of Executive Order 13783.

API respectfully refers the Court to Executive Order 13783 for a complete and accurate

statement of its contents. To the extent any response is required, API denies that this paragraph

accurately and completely summarizes Executive Order 13783 or the statutory and regulatory

regime governing offshore oil and gas exploration, development, and production.

       77.     This paragraph represents plaintiffs’ characterization of the Clean Power Plan.

API respectfully refers the Court to the Clean Power Plan for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the Clean Power Plan or the statutory and regulatory regime

governing offshore oil and gas exploration, development, and production.

       78.     API admits that on October 16, 2017, the Environmental Protection Agency

(“EPA”) issued a regulation entitled, “Repeal of Carbon Pollution Emission Guidelines for

Existing Stationary Sources: Electric Utility Generating Units” (“Repeal Rule”). The remainder

of this paragraph represents plaintiffs’ characterization of the Repeal Rule. API respectfully

refers the Court to the Repeal Rule for a complete and accurate statement of its contents. To the

extent any response is required, API denies that this paragraph accurately and completely

summarizes the Repeal Rule or the statutory and regulatory regime governing offshore oil and

gas exploration, development, and production.

       79.     API admits that the Department of the Interior announced a 12.5% royalty rate for

leases located in less than 200 meters of water in Gulf of Mexico lease sale 249. The remainder

of this paragraph represents plaintiffs’ characterization of the announcement. API respectfully

refers the Court to the announcement for a complete and accurate statement of its contents. To

the extent any response is required, API denies that this paragraph accurately and completely




                                                19
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 20 of 50



summarizes the announcement or the statutory and regulatory regime governing offshore oil and

gas exploration, development, and production.

       80.     API admits that the United States has been experiencing an energy renaissance.

The remainder of this paragraph represents a characterization of the plaintiffs’ allegations and

legal conclusions and therefore requires no response. To the extent any response is required,

API denies the allegations.

       81.     API admits that the Gulf of Mexico is divided into the Western, Central, and

Eastern Planning Areas. API further admits that the Department of the Interior conducted a

region-wide Gulf of Mexico lease sale in 2017, excepting areas subject to a congressional

moratorium on leasing.        API is without information sufficient to form a belief as to the

allegations contained in this paragraph regarding the historical scope of Gulf of Mexico lease

sales. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the history of Gulf of Mexico lease sales, or the statutory and regulatory

regime governing offshore oil and gas exploration, development, and production.

       82.     API admits that the Western Planning Area extends roughly from the Texas-

Louisiana border to the Mexico border, the Central Planning Area extends roughly from the

Texas-Louisiana border to the Alabama-Florida border, and the Eastern Planning Area covers

Gulf of Mexico waters roughly from the Alabama-Florida border to the straits of Florida. The

remainder of this paragraph represents plaintiffs’ characterization of Gulf of Mexico Energy

Security Act of 2006. API respectfully refers the Court to that Act for a complete and accurate

statement of its contents.

       83.     API admits that the Department of the Interior published a proposed five-year

leasing program on March 15, 2016. This paragraph represents plaintiffs’ characterization of




                                                20
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 21 of 50



proposed program and, accordingly, no response is required. API respectfully refers the Court to

proposed program for a complete and accurate statement of its contents. To the extent any

response is required, API denies that this paragraph accurately and completely summarizes the

proposed program. API is without information sufficient to form a belief as to the allegations

contained in this paragraph regarding plaintiffs’ economic speculation.       To the extent any

response is required, API denies that plaintiffs’ speculation completely and accurately

summarizes offshore oil and gas exploration, development, and production.

       84.     API admits that BOEM prepared an Environmental Impact Statement (“EIS”) to

analyze the 2017-2022 five-year leasing program, an EIS to analyze the proposed lease sales

under the 2017-2022 five-year leasing program, and a supplemental EIS to analyze Gulf of

Mexico lease sales 250 and 251.        The remainder of this paragraph represents plaintiffs’

characterization of the three EISs and, accordingly, no response is required. API respectfully

refers the Court to the three EISs for a complete and accurate statement of their contents. To the

extent any response is required, API denies that this paragraph accurately and completely

summarizes the three EISs.

       85.     API admits that groups, including plaintiffs, submitted comments to BOEM on

the three EISs. This paragraph represents plaintiffs’ characterization of the submitted comments

on three EISs and, accordingly, no response is required. API respectfully refers the Court to the

submitted comments on the three EISs for a complete and accurate statement of their contents.

To the extent any response is required, API denies that this paragraph accurately and completely

summarizes the submitted comments on the three EISs.          The remainder of this paragraph

represents a characterization of the plaintiffs’ allegations and legal conclusions and therefore

requires no response. To the extent any response is required, API denies the allegations.




                                               21
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 22 of 50



       86.    API admits that BOEM released a draft programmatic EIS considering the 2017-

2022 five-year leasing program on March 18, 2016. The remainder of this paragraph represents

plaintiffs’ characterization of the draft programmatic EIS and, accordingly, no response is

required. API respectfully refers the Court to the draft programmatic EIS for a complete and

accurate statement of its contents. To the extent any response is required, API denies that this

paragraph accurately and completely summarizes the draft programmatic EIS.

       87.    API admits that BOEM issued a final programmatic EIS considering the 2017-

2022 five-year leasing program on November 18, 2016.          The remainder of this paragraph

represents plaintiffs’ characterization of the final programmatic EIS and, accordingly, no

response is required. API respectfully refers the Court to the final programmatic EIS for a

complete and accurate statement of its contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the final programmatic EIS.

       88.    API admits that the former Secretary of the Interior approved the 2017-2022 five-

year leasing program on January 17, 2017, and issued a record of decision for the final

programmatic EIS considering the 2017-2022 five-year leasing program. The remainder of this

paragraph represents plaintiffs’ characterization of the 2017-2022 five-year leasing program and,

accordingly, no response is required. API respectfully refers the Court to the 2017-2022 five-

year leasing program for a complete and accurate statement of its contents. To the extent any

response is required, API denies that this paragraph accurately and completely summarizes the

2017-2022 five-year leasing program.

       89.    API admits that in April 2016 BOEM issued a draft programmatic EIS

considering the proposed lease sales under the 2017-2022 five-year leasing program.           The

remainder of this paragraph represents plaintiffs’ characterization of the draft programmatic EIS




                                               22
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 23 of 50



and, accordingly, no response is required.      API respectfully refers the Court to the draft

programmatic EIS for a complete and accurate statement of its contents. To the extent any

response is required, API denies that this paragraph accurately and completely summarizes the

draft programmatic EIS.

       90.     API admits that in March 2017 BOEM issued a final programmatic EIS

considering the proposed lease sales under the 2017-2022 five-year leasing program.            The

remainder of this paragraph represents plaintiffs’ characterization of the final programmatic EIS

and, accordingly, no response is required.      API respectfully refers the Court to the final

programmatic EIS for a complete and accurate statement of its contents. To the extent any

response is required, API denies that this paragraph accurately and completely summarizes the

final programmatic EIS.

       91.     API admits that on August 19, 2016, BOEM published a notice of intent to

prepare a supplemental EIS considering Gulf of Mexico lease sales 250 and 251. The remainder

of this paragraph represents plaintiffs’ characterization of the notice of intent and, accordingly,

no response is required. API respectfully refers the Court to the notice of intent for a complete

and accurate statement of its contents. To the extent any response is required, API denies that

this paragraph accurately and completely summarizes the notice of intent.

       92.     API admits that on March 31, 2017, BOEM published a notice of availability for a

draft supplemental EIS considering Gulf of Mexico lease sales 250 and 251. The remainder of

this paragraph represents plaintiffs’ characterization of the draft supplemental EIS and,

accordingly, no response is required. API respectfully refers the Court to the draft supplemental

EIS for a complete and accurate statement of its contents. To the extent any response is required,




                                                23
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 24 of 50



API denies that this paragraph accurately and completely summarizes the draft supplemental

EIS.

       93.     Admitted.

       94.     API admits that on December 15, 2017, BOEM published a notice of availability

for a final supplemental EIS considering Gulf of Mexico lease sales 250 and 251. The remainder

of this paragraph represents plaintiffs’ characterization of the final supplemental EIS and,

accordingly, no response is required. API respectfully refers the Court to the final supplemental

EIS for a complete and accurate statement of its contents. To the extent any response is required,

API denies that this paragraph accurately and completely summarizes the final supplemental

EIS.

       95.     API admits that on October 26, 2017, BOEM published a notice of availability of

the proposed notice of sale for proposed Gulf of Mexico lease sale 250. The remainder of this

paragraph represents plaintiffs’ characterization of the proposed notice of sale and, accordingly,

no response is required. API respectfully refers the Court to the proposed notice of sale for a

complete and accurate statement of its contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the proposed notice of sale.

       96.     This paragraph represents plaintiffs’ characterization of the proposed notice of

sale for Gulf of Mexico lease sale 250 and, accordingly, no response is required.              API

respectfully refers the Court to the proposed notice of sale for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the proposed notice of sale.

       97.     This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API




                                                24
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 25 of 50



denies that this paragraph accurately and completely summarizes the statutory and regulatory

regime governing offshore oil and gas exploration, development, and production.

       98.     API admits that on February 8, 2018, defendant Joseph Balash signed a record of

decision to hold Gulf of Mexico lease sale 250 on March 21, 2018. This paragraph also

represents plaintiffs’ characterization of the record of decision and, accordingly, no response is

required. API respectfully refers the Court to the record of decision for a complete and accurate

statement of its contents. To the extent any response is required, API denies that this paragraph

accurately and completely summarizes the record of decision. The remainder of this paragraph

represents a characterization of the plaintiffs’ allegations and legal conclusions and therefore

requires no response. To the extent any response is required, API denies the allegations.

       99.     This paragraph represents plaintiffs’ characterization of the record of decision

and, accordingly, no response is required. API respectfully refers the Court to the record of

decision for a complete and accurate statement of its contents. To the extent any response is

required, API denies that this paragraph accurately and completely summarizes the record of

decision or the statutory and regulatory regime governing offshore oil and gas exploration,

development, and production.

       100.    API admits that on February 16, 2018, BOEM published a final notice of sale for

proposed Gulf of Mexico lease sale 250. The remainder of this paragraph represents plaintiffs’

characterization of the final notice of sale and, accordingly, no response is required. API

respectfully refers the Court to the final notice of sale for a complete and accurate statement of

its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the final notice of sale.

       101.    Admitted.




                                               25
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 26 of 50



       102.    This paragraph represents plaintiffs’ characterization of the final notice of sale for

Gulf of Mexico lease sale 250 and, accordingly, no response is required. API respectfully refers

the Court to the final notice of sale for a complete and accurate statement of its contents. To the

extent any response is required, API denies that this paragraph accurately and completely

summarizes the final notice of sale.

       103.    API admits that on April 3, 2018, BOEM published a notice of availability of the

proposed notice of sale for proposed Gulf of Mexico lease sale 251. The remainder of this

paragraph represents plaintiffs’ characterization of the proposed notice of sale and, accordingly,

no response is required. API respectfully refers the Court to the proposed notice of sale for a

complete and accurate statement of its contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the proposed notice of sale.

       104.    This paragraph represents plaintiffs’ characterization of the proposed notice of

sale for Gulf of Mexico lease sale 251 and, accordingly, no response is required.               API

respectfully refers the Court to the proposed notice of sale for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the proposed notice of sale.

       105.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the statutory and regulatory

regime governing offshore oil and gas exploration, development, and production.

       106.    API admits that on June 28, 2018, defendant Joseph Balash signed a record of

decision to hold Gulf of Mexico lease sale 251 on August 15, 2018. This paragraph also

represents plaintiffs’ characterization of the record of decision and, accordingly, no response is




                                                26
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 27 of 50



required. API respectfully refers the Court to the record of decision for a complete and accurate

statement of its contents. To the extent any response is required, API denies that this paragraph

accurately and completely summarizes the record of decision. The remainder of this paragraph

represents a characterization of the plaintiffs’ allegations and legal conclusions and therefore

requires no response. To the extent any response is required, API denies the allegations.

       107.    This paragraph represents plaintiffs’ characterization of the record of decision on

Gulf of Mexico lease sale 251 and, accordingly, no response is required. API respectfully refers

the Court to the record of decision for a complete and accurate statement of its contents. To the

extent any response is required, API denies that this paragraph accurately and completely

summarizes the record of decision or the statutory and regulatory regime governing offshore oil

and gas exploration, development, and production.

       108.    API admits that on July 16, 2018, BOEM published a final notice of sale for

proposed Gulf of Mexico lease sale 251. The remainder of this paragraph represents plaintiffs’

characterization of the final notice of sale and, accordingly, no response is required. API

respectfully refers the Court to the final notice of sale for a complete and accurate statement of

its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the final notice of sale.

       109.    This paragraph represents plaintiffs’ characterization of the final notice of sale for

proposed Gulf of Mexico lease sale 251 and, accordingly, no response is required.               API

respectfully refers the Court to the final notice of sale for a complete and accurate statement of

its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the final notice of sale.




                                                27
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 28 of 50



       110.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       111.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       112.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       113.    API admits that BOEM prepared an EIS to analyze the 2017-2022 five-year

leasing program, an EIS to analyze the proposed lease sales under the 2017-2022 five-year

leasing program, and a supplemental EIS to analyze Gulf of Mexico lease sales 250 and 251.

This paragraph represents plaintiffs’ characterization of the three EISs and, accordingly, no

response is required. API respectfully refers the Court to the three EISs for a complete and

accurate statement of their contents. To the extent any response is required, API denies that this

paragraph accurately and completely summarizes the three EISs.             The remainder of this

paragraph represents a characterization of the plaintiffs’ allegations and legal conclusions and

therefore requires no response.     To the extent any response is required, API denies the

allegations.

       114.    This paragraph represents plaintiffs’ characterization of the EIS analyzing the

2017-2022 five-year leasing program and, accordingly, no response is required. API respectfully

refers the Court to the EIS analyzing the 2017-2022 five-year leasing program for a complete

and accurate statement of its contents. To the extent any response is required, API denies that




                                                28
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 29 of 50



this paragraph accurately and completely summarizes the EIS analyzing the 2017-2022 five-year

leasing program.

       115.    This paragraph represents plaintiffs’ characterization of the EIS analyzing the

proposed lease sales under the 2017-2022 five-year leasing program and, accordingly, no

response is required. API respectfully refers the Court to the EIS analyzing the proposed lease

sales under the 2017-2022 five-year leasing program for a complete and accurate statement of its

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the EIS analyzing the proposed lease sales under the 2017-2022 five-

year leasing program.

       116.    This paragraph represents plaintiffs’ characterization of the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251, and, accordingly, no response is required.

API respectfully refers the Court to the supplemental EIS for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the supplemental EIS.

       117.    This paragraph represents plaintiffs’ characterization of the EIS analyzing the

proposed lease sales under the 2017-2022 five-year leasing program and the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251, and, accordingly, no response is required.

API respectfully refers the Court to the EISs for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the EISs.

       118.    This paragraph represents plaintiffs’ characterization of the EIS analyzing the

proposed lease sales under the 2017-2022 five-year leasing program and the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251, and, accordingly, no response is required.




                                               29
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 30 of 50



API respectfully refers the Court to the EISs for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the EISs.

       119.    API admits that BOEM prepared an EIS to analyze the 2017-2022 five-year

leasing program, an EIS to analyze the proposed lease sales under the 2017-2022 five-year

leasing program, and a supplemental EIS to analyze Gulf of Mexico lease sales 250 and 251.

This paragraph represents plaintiffs’ characterization of the three EISs and, accordingly, no

response is required. API respectfully refers the Court to the three EISs for a complete and

accurate statement of their contents. To the extent any response is required, API denies that this

paragraph accurately and completely summarizes the three EISs.             The remainder of this

paragraph represents a characterization of the plaintiffs’ allegations and legal conclusions and

therefore requires no response.       To the extent any response is required, API denies the

allegations.

       120.    API admits that plaintiffs submitted comments on the draft supplemental EIS

considering Gulf of Mexico lease sales 250 and 251. API further admits that BOEM responded

to plaintiffs’ comments.      This paragraph represents plaintiffs’ characterization of plaintiffs’

comments and BOEM’s response and, accordingly, no response is required. API respectfully

refers the Court to plaintiffs’ comments and BOEM’s response for a complete and accurate

statement of their contents.     To the extent any response is required, API denies that this

paragraph accurately and completely summarizes plaintiffs’ comments and BOEM’s response.

The remainder of this paragraph represents a characterization of the plaintiffs’ allegations and

legal conclusions and therefore requires no response. To the extent any response is required,

API denies the allegations.




                                                 30
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 31 of 50



       121.    API is without information sufficient to form a belief as to the allegations

contained in this paragraph regarding the Office of Management and Budget’s review of BSEE’s

proposed Revised Well Control Rule and Revised Safety Systems Rule.                This paragraph

represents plaintiffs’ characterization of the proposed rules. API respectfully refers the Court to

the proposed rules for a complete and accurate statement of its contents. To the extent any

response is required, API denies that this paragraph accurately and completely summarizes the

proposed rules or the statutory and regulatory regime governing offshore oil and gas exploration,

development, and production. The remainder of this paragraph represents a characterization of

the plaintiffs’ allegations and legal conclusions and therefore requires no response. To the extent

any response is required, API denies the allegations.

       122.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       123.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations. To the extent this paragraph purports to characterize the Secretary of the

Interior’s legal responsibilities, the relevant laws and regulations speak for themselves and are

the best evidence of their contents, and, therefore, no response is required.

       124.    This paragraph represents plaintiffs’ characterization of the proposed Revised

Well Control Rule and Revised Safety Systems Rule. API respectfully refers the Court to the

proposed rules for a complete and accurate statement of its contents. To the extent any response

is required, API denies that this paragraph accurately and completely summarizes the proposed

rules or the statutory and regulatory regime governing offshore oil and gas exploration,




                                                 31
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 32 of 50



development, and production. The remainder of this paragraph represents a characterization of

the plaintiffs’ allegations and legal conclusions and therefore requires no response. To the extent

any response is required, API denies the allegations.

       125.    Denied.

       126.    This paragraph represents plaintiffs’ characterization of the record of decision on

Gulf of Mexico lease sale 251 and, accordingly, no response is required. API respectfully refers

the Court to the record of decision for a complete and accurate statement of its contents. To the

extent any response is required, API denies that this paragraph accurately and completely

summarizes the record of decision or the statutory and regulatory regime governing offshore oil

and gas exploration, development, and production. The remainder of this paragraph represents a

characterization of the plaintiffs’ allegations and legal conclusions and therefore requires no

response. To the extent any response is required, API denies the allegations.

       127.    API admits that BOEM prepared an EIS to analyze the 2017-2022 five-year

leasing program, an EIS to analyze the proposed lease sales under the 2017-2022 five-year

leasing program, and a supplemental EIS to analyze Gulf of Mexico lease sales 250 and 251.

This paragraph represents plaintiffs’ characterization of the three EISs and, accordingly, no

response is required. API respectfully refers the Court to the three EISs for a complete and

accurate statement of their contents. To the extent any response is required, API denies that this

paragraph accurately and completely summarizes the three EISs.            The remainder of this

paragraph represents a characterization of the plaintiffs’ allegations and legal conclusions and

therefore requires no response.     To the extent any response is required, API denies the

allegations.




                                                32
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 33 of 50



       128.    This paragraph represents plaintiffs’ characterization of a February 2016

Government Accountability Office (“GAO”) report and, accordingly, no response is required.

API respectfully refers the Court to the GAO report for a complete and accurate statement of its

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the GAO report or the statutory and regulatory regime governing

offshore oil and gas exploration, development, and production. The remainder of this paragraph

represents a characterization of the plaintiffs’ allegations and legal conclusions and therefore

requires no response. To the extent any response is required, API denies the allegations.

       129.    API admits that groups, including plaintiffs, submitted comments to BOEM on

the three EISs. This paragraph represents plaintiffs’ characterization of the submitted comments

on three EISs and, accordingly, no response is required. API respectfully refers the Court to the

submitted comments on the three EISs for a complete and accurate statement of their contents.

To the extent any response is required, API denies that this paragraph accurately and completely

summarizes the submitted comments on the three EISs.

       130.    API admits that BOEM prepared an EIS to analyze the 2017-2022 five-year

leasing program, an EIS to analyze the proposed lease sales under the 2017-2022 five-year

leasing program, and a supplemental EIS to analyze Gulf of Mexico lease sales 250 and 251.

This paragraph represents plaintiffs’ characterization of the three EISs and, accordingly, no

response is required. API respectfully refers the Court to the three EISs for a complete and

accurate statement of their contents. To the extent any response is required, API denies that this

paragraph accurately and completely summarizes the three EISs.           The remainder of this

paragraph represents a characterization of the plaintiffs’ allegations and legal conclusions and




                                               33
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 34 of 50



therefore requires no response.     To the extent any response is required, API denies the

allegations.

       131.    Denied.

       132.    This paragraph represents plaintiffs’ characterization of the supplemental EIS

considering Gulf of Mexico lease sales 250 and 251, and, accordingly, no response is required.

API respectfully refers the Court to the supplemental EIS for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the supplemental EIS. The remainder of this paragraph represents a

characterization of the plaintiffs’ allegations and legal conclusions and therefore requires no

response. To the extent any response is required, API denies the allegations.

       133.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       134.    This paragraph represents plaintiffs’ characterization of the supplemental EIS

considering Gulf of Mexico lease sales 250 and 251, and, accordingly, no response is required.

API respectfully refers the Court to the supplemental EIS for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the supplemental EIS. The remainder of this paragraph represents a

characterization of the plaintiffs’ allegations and legal conclusions and therefore requires no

response. To the extent any response is required, API denies the allegations.

       135.    This paragraph represents plaintiffs’ characterization of the supplemental EIS

considering Gulf of Mexico lease sales 250 and 251, and, accordingly, no response is required.

API respectfully refers the Court to the supplemental EIS for a complete and accurate statement




                                                34
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 35 of 50



of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the supplemental EIS. The remainder of this paragraph represents a

characterization of the plaintiffs’ allegations and legal conclusions and therefore requires no

response. To the extent any response is required, API denies the allegations.

       136.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       137.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       138.    API admits that on March 31, 2017, BOEM published a notice of availability for a

draft supplemental EIS considering Gulf of Mexico lease sales 250 and 251. The remainder of

this paragraph represents plaintiffs’ characterization of the draft supplemental EIS and,

accordingly, no response is required. API respectfully refers the Court to the draft supplemental

EIS for a complete and accurate statement of its contents. To the extent any response is required,

API denies that this paragraph accurately and completely summarizes the draft supplemental

EIS.

       139.    This paragraph represents plaintiffs’ characterization of the draft supplemental

EIS considering Gulf of Mexico lease sales 250 and 251, and, accordingly, no response is

required. API respectfully refers the Court to the draft supplemental EIS for a complete and

accurate statement of its contents. To the extent any response is required, API denies that this

paragraph accurately and completely summarizes the draft supplemental EIS.




                                                35
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 36 of 50



       140.    API admits that the Department of the Interior announced a 12.5% royalty rate for

leases located in less than 200 meters of water in Gulf of Mexico lease sale 249. The remainder

of this paragraph represents a characterization of the plaintiffs’ allegations and legal conclusions

and therefore requires no response. To the extent any response is required, API denies the

allegations.

       141.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       142.    This paragraph represents plaintiffs’ characterization of the draft and final

supplemental EISs considering Gulf of Mexico lease sales 250 and 251, and, accordingly, no

response is required. API respectfully refers the Court to the draft and final supplemental EISs

for a complete and accurate statement of their contents. To the extent any response is required,

API denies that this paragraph accurately and completely summarizes the draft and final

supplemental EISs.        The remainder of this paragraph represents a characterization of the

plaintiffs’ allegations and legal conclusions and therefore requires no response. To the extent

any response is required, API denies the allegations.

       143.    This paragraph represents plaintiffs’ characterization of the record of decision on

Gulf of Mexico lease sale 251 and, accordingly, no response is required. API respectfully refers

the Court to the record of decision for a complete and accurate statement of its contents. To the

extent any response is required, API denies that this paragraph accurately and completely

summarizes the record of decision or the statutory and regulatory regime governing offshore oil

and gas exploration, development, and production. The remainder of this paragraph represents a




                                                36
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 37 of 50



characterization of the plaintiffs’ allegations and legal conclusions and therefore requires no

response. To the extent any response is required, API denies the allegations.

       144.    Denied.

       145.    API admits that BOEM prepared an EIS to analyze the proposed lease sales under

the 2017-2022 five-year leasing program and a supplemental EIS to analyze Gulf of Mexico

lease sales 250 and 251. This paragraph represents plaintiffs’ characterization of the EISs and,

accordingly, no response is required. API respectfully refers the Court to the EISs for a complete

and accurate statement of their contents. To the extent any response is required, API denies that

this paragraph accurately and completely summarizes the EISs. The remainder of this paragraph

represents a characterization of the plaintiffs’ allegations and legal conclusions and therefore

requires no response. To the extent any response is required, API denies the allegations.

       146.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       147.    API admits that BOEM prepared an EIS to analyze the proposed lease sales under

the 2017-2022 five-year leasing program and a supplemental EIS to analyze Gulf of Mexico

lease sales 250 and 251. This paragraph represents plaintiffs’ characterization of the EISs and,

accordingly, no response is required. API respectfully refers the Court to the EISs for a complete

and accurate statement of their contents. To the extent any response is required, API denies that

this paragraph accurately and completely summarizes the EISs. The remainder of this paragraph

represents a characterization of the plaintiffs’ allegations and legal conclusions and therefore

requires no response. To the extent any response is required, API denies the allegations.




                                                37
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 38 of 50



       148.    API is without information sufficient to form a belief as to the allegations

contained in this paragraph regarding the historical scope of Gulf of Mexico lease sales. To the

extent any response is required, API denies that this paragraph accurately and completely

summarizes the history of Gulf of Mexico lease sales, or the statutory and regulatory regime

governing offshore oil and gas exploration, development, and production.          This paragraph

represents plaintiffs’ characterization of the EIS analyzing the proposed lease sales under the

2017-2022 five-year leasing program and the supplemental EIS analyzing Gulf of Mexico lease

sales 250 and 251 and, accordingly, no response is required. API respectfully refers the Court to

the EISs for a complete and accurate statement of their contents. To the extent any response is

required, API denies that this paragraph accurately and completely summarizes the EISs. The

remainder of this paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       149.    API is without information sufficient to form a belief as to the allegations

contained in this paragraph regarding plaintiffs’ economic speculation.       To the extent any

response is required, API denies that plaintiffs’ speculation completely and accurately

summarizes offshore oil and gas exploration, development, and production. This paragraph

represents plaintiffs’ characterization of the EIS analyzing the proposed lease sales under the

2017-2022 five-year leasing program and the supplemental EIS analyzing Gulf of Mexico lease

sales 250 and 251 and, accordingly, no response is required. API respectfully refers the Court to

the EISs for a complete and accurate statement of their contents. To the extent any response is

required, API denies that this paragraph accurately and completely summarizes the EISs. The

remainder of this paragraph represents a characterization of the plaintiffs’ allegations and legal




                                               38
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 39 of 50



conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       150.    API admits that the United States has been experiencing an energy renaissance,

and that industry advancements in technology and techniques have played a significant role.

This paragraph represents plaintiffs’ characterization of the EIS analyzing the proposed lease

sales under the 2017-2022 five-year leasing program and the supplemental EIS analyzing Gulf of

Mexico lease sales 250 and 251 and, accordingly, no response is required. API respectfully

refers the Court to the EISs for a complete and accurate statement of their contents. To the

extent any response is required, API denies that this paragraph accurately and completely

summarizes the EISs. The remainder of this paragraph represents a characterization of the

plaintiffs’ allegations and legal conclusions and therefore requires no response. To the extent

any response is required, API denies the allegations.

       151.    This paragraph represents plaintiffs’ characterization of the EIS analyzing the

proposed lease sales under the 2017-2022 five-year leasing program and the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251 and, accordingly, no response is required.

API respectfully refers the Court to the EISs for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the EISs. The remainder of this paragraph represents a characterization

of the plaintiffs’ allegations and legal conclusions and therefore requires no response. To the

extent any response is required, API denies the allegations.

       152.    This paragraph represents plaintiffs’ characterization of the EIS analyzing the

proposed lease sales under the 2017-2022 five-year leasing program and the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251 and, accordingly, no response is required.




                                                39
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 40 of 50



API respectfully refers the Court to the EISs for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the EISs. The remainder of this paragraph represents a characterization

of the plaintiffs’ allegations and legal conclusions and therefore requires no response. To the

extent any response is required, API denies the allegations.

       153.    This paragraph represents plaintiffs’ characterization of the EIS analyzing the

proposed lease sales under the 2017-2022 five-year leasing program and the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251 and, accordingly, no response is required.

API respectfully refers the Court to the EISs for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the EISs. The remainder of this paragraph represents a characterization

of the plaintiffs’ allegations and legal conclusions and therefore requires no response. To the

extent any response is required, API denies the allegations.

       154.    API admits that BOEM prepared an EIS to analyze the 2017-2022 five-year

leasing program, an EIS to analyze the proposed lease sales under the 2017-2022 five-year

leasing program, and a supplemental EIS to analyze Gulf of Mexico lease sales 250 and 251.

This paragraph represents plaintiffs’ characterization of the three EISs and, accordingly, no

response is required. API respectfully refers the Court to the three EISs for a complete and

accurate statement of their contents. To the extent any response is required, API denies that this

paragraph accurately and completely summarizes the three EISs.           The remainder of this

paragraph represents a characterization of the plaintiffs’ allegations and legal conclusions and

therefore requires no response.     To the extent any response is required, API denies the

allegations.




                                                40
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 41 of 50



       155.    This paragraph represents plaintiffs’ characterization of the EIS analyzing the

proposed lease sales under the 2017-2022 five-year leasing program and the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251 and, accordingly, no response is required.

API respectfully refers the Court to the EISs for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the EISs. The remainder of this paragraph represents a characterization

of the plaintiffs’ allegations and legal conclusions and therefore requires no response. To the

extent any response is required, API denies the allegations.

       156.    This paragraph represents plaintiffs’ characterization of the Clean Power Plan.

API respectfully refers the Court to the Clean Power Plan for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the Clean Power Plan or the statutory and regulatory regime

governing offshore oil and gas exploration, development, and production.          This paragraph

represents plaintiffs’ characterization of the EIS analyzing the proposed lease sales under the

2017-2022 five-year leasing program and the supplemental EIS analyzing Gulf of Mexico lease

sales 250 and 251 and, accordingly, no response is required. API respectfully refers the Court to

the EISs for a complete and accurate statement of their contents. To the extent any response is

required, API denies that this paragraph accurately and completely summarizes the EISs. The

remainder of this paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       157.    API admits that on October 16, 2017, the EPA issued a regulation entitled,

“Repeal of Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric




                                                41
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 42 of 50



Utility Generating Units.” API further admits that plaintiffs submitted comment to BOEM on

the draft supplemental EIS considering Gulf of Mexico lease sales 250 and 251. This paragraph

represents plaintiffs’ characterization of their comments and, accordingly, no response is

required.      API respectfully refers the Court to the comments for a complete and accurate

statement of their contents.       To the extent any response is required, API denies that this

paragraph accurately and completely summarizes the comments or the statutory and regulatory

regime governing offshore oil and gas exploration, development, and production. The remainder

of this paragraph represents a characterization of the plaintiffs’ allegations and legal conclusions

and therefore requires no response. To the extent any response is required, API denies the

allegations.

       158.       This paragraph represents plaintiffs’ characterization of the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251 and, accordingly, no response is required.

API respectfully refers the Court to the supplemental EIS for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the supplemental EIS. The remainder of this paragraph represents a

characterization of the plaintiffs’ allegations and legal conclusions and therefore requires no

response. To the extent any response is required, API denies the allegations.

       159.       API incorporates by reference its answers to paragraphs 1-158.

       160.       This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.




                                                   42
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 43 of 50



       161.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       162.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       163.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       164.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       165.    API admits that BOEM prepared an EIS to analyze the 2017-2022 five-year

leasing program, an EIS to analyze the proposed lease sales under the 2017-2022 five-year




                                                43
       Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 44 of 50



leasing program, and a supplemental EIS to analyze Gulf of Mexico lease sales 250 and 251.

The remainder of this paragraph represents plaintiffs’ characterization of the three EISs and,

accordingly, no response is required. API respectfully refers the Court to the three EISs for a

complete and accurate statement of their contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the three EISs.

       166.    This paragraph represents plaintiffs’ characterization of the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251 and, accordingly, no response is required.

API respectfully refers the Court to the supplemental EIS for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the supplemental EIS. The remainder of this paragraph represents a

characterization of the plaintiffs’ allegations and legal conclusions and therefore requires no

response. To the extent any response is required, API denies the allegations.

       167.    This paragraph represents plaintiffs’ characterization of the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251 and, accordingly, no response is required.

API respectfully refers the Court to the supplemental EIS for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the supplemental EIS. The remainder of this paragraph represents a

characterization of the plaintiffs’ allegations and legal conclusions and therefore requires no

response. To the extent any response is required, API denies the allegations.

       168.    Denied.

       169.    This paragraph represents plaintiffs’ characterization of the record of decision on

Gulf of Mexico lease sale 251 and, accordingly, no response is required. API respectfully refers

the Court to the record of decision for a complete and accurate statement of its contents. To the




                                               44
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 45 of 50



extent any response is required, API denies that this paragraph accurately and completely

summarizes the record of decision or the statutory and regulatory regime governing offshore oil

and gas exploration, development, and production. This paragraph also represents plaintiffs’

characterization of NEPA and its implementing regulations and, accordingly, no response is

required. API respectfully refers the Court to NEPA and the implementing regulations for a

complete and accurate statement of their contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the statutory and regulatory

regime applicable to oil and gas exploration, development, and production. This paragraph

further represents plaintiffs’ characterization of the supplemental EIS analyzing Gulf of Mexico

lease sales 250 and 251 and, accordingly, no response is required. API respectfully refers the

Court to the supplemental EIS for a complete and accurate statement of its contents. To the

extent any response is required, API denies that this paragraph accurately and completely

summarizes the supplemental EIS. The remainder of this paragraph represents a characterization

of the plaintiffs’ allegations and legal conclusions and therefore requires no response. To the

extent any response is required, API denies the allegations.

       170.    This paragraph represents plaintiffs’ characterization of the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251 and, accordingly, no response is required.

API respectfully refers the Court to the supplemental EIS for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the supplemental EIS. The remainder of this paragraph represents a

characterization of the plaintiffs’ allegations and legal conclusions and therefore requires no

response. To the extent any response is required, API denies the allegations.




                                                45
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 46 of 50



       171.    This paragraph represents plaintiffs’ characterization of the supplemental EIS

analyzing Gulf of Mexico lease sales 250 and 251 and, accordingly, no response is required.

API respectfully refers the Court to the supplemental EIS for a complete and accurate statement

of its contents. To the extent any response is required, API denies that this paragraph accurately

and completely summarizes the supplemental EIS. The remainder of this paragraph represents a

characterization of the plaintiffs’ allegations and legal conclusions and therefore requires no

response. To the extent any response is required, API denies the allegations.

       172.    Denied.

       173.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

       174.    API incorporates by reference its answers to paragraphs 1-173.

       175.    This paragraph represents plaintiffs’ characterization of NEPA and its

implementing regulations and, accordingly, no response is required. API respectfully refers the

Court to NEPA and the implementing regulations for a complete and accurate statement of their

contents. To the extent any response is required, API denies that this paragraph accurately and

completely summarizes the statutory and regulatory regime applicable to oil and gas exploration,

development, and production.

       176.    API admits that BOEM prepared an EIS to analyze the 2017-2022 five-year

leasing program, an EIS to analyze the proposed lease sales under the 2017-2022 five-year

leasing program, and a supplemental EIS to analyze Gulf of Mexico lease sales 250 and 251.

The remainder of this paragraph represents plaintiffs’ characterization of the three EISs and,

accordingly, no response is required. API respectfully refers the Court to the three EISs for a




                                                46
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 47 of 50



complete and accurate statement of their contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the three EISs.

       177.    API admits that BOEM prepared an EIS to analyze the 2017-2022 five-year

leasing program, an EIS to analyze the proposed lease sales under the 2017-2022 five-year

leasing program, and a supplemental EIS to analyze Gulf of Mexico lease sales 250 and 251.

The remainder of this paragraph represents plaintiffs’ characterization of the three EISs and,

accordingly, no response is required. API respectfully refers the Court to the three EISs for a

complete and accurate statement of their contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the three EISs. The remainder

of this paragraph represents a characterization of the plaintiffs’ allegations and legal conclusions

and therefore requires no response. To the extent any response is required, API denies the

allegations.

       178.    API admits that BOEM prepared an EIS to analyze the 2017-2022 five-year

leasing program, an EIS to analyze the proposed lease sales under the 2017-2022 five-year

leasing program, and a supplemental EIS to analyze Gulf of Mexico lease sales 250 and 251.

The remainder of this paragraph represents plaintiffs’ characterization of the three EISs and,

accordingly, no response is required. API respectfully refers the Court to the three EISs for a

complete and accurate statement of their contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the three EISs. This paragraph

also represents plaintiffs’ characterization of NEPA and its implementing regulations and,

accordingly, no response is required.     API respectfully refers the Court to NEPA and the

implementing regulations for a complete and accurate statement of their contents. To the extent

any response is required, API denies that this paragraph accurately and completely summarizes




                                                47
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 48 of 50



the statutory and regulatory regime applicable to oil and gas exploration, development, and

production. The remainder of this paragraph represents a characterization of the plaintiffs’

allegations and legal conclusions and therefore requires no response. To the extent any response

is required, API denies the allegations.

       179.    API admits that BOEM prepared an EIS to analyze the 2017-2022 five-year

leasing program, an EIS to analyze the proposed lease sales under the 2017-2022 five-year

leasing program, and a supplemental EIS to analyze Gulf of Mexico lease sales 250 and 251.

The remainder of this paragraph represents plaintiffs’ characterization of the three EISs and,

accordingly, no response is required. API respectfully refers the Court to the three EISs for a

complete and accurate statement of their contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the three EISs. This paragraph

also represents plaintiffs’ characterization of NEPA and its implementing regulations and,

accordingly, no response is required.      API respectfully refers the Court to NEPA and the

implementing regulations for a complete and accurate statement of their contents. To the extent

any response is required, API denies that this paragraph accurately and completely summarizes

the statutory and regulatory regime applicable to oil and gas exploration, development, and

production. The remainder of this paragraph represents a characterization of the plaintiffs’

allegations and legal conclusions and therefore requires no response. To the extent any response

is required, API denies the allegations.

       180.    API admits that BOEM prepared an EIS to analyze the 2017-2022 five-year

leasing program, an EIS to analyze the proposed lease sales under the 2017-2022 five-year

leasing program, and a supplemental EIS to analyze Gulf of Mexico lease sales 250 and 251.

The remainder of this paragraph represents plaintiffs’ characterization of the three EISs and,




                                               48
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 49 of 50



accordingly, no response is required. API respectfully refers the Court to the three EISs for a

complete and accurate statement of their contents. To the extent any response is required, API

denies that this paragraph accurately and completely summarizes the three EISs. This paragraph

also represents plaintiffs’ characterization of NEPA and its implementing regulations and,

accordingly, no response is required.      API respectfully refers the Court to NEPA and the

implementing regulations for a complete and accurate statement of their contents. To the extent

any response is required, API denies that this paragraph accurately and completely summarizes

the statutory and regulatory regime applicable to oil and gas exploration, development, and

production. The remainder of this paragraph represents a characterization of the plaintiffs’

allegations and legal conclusions and therefore requires no response. To the extent any response

is required, API denies the allegations.

       181.    Denied.

       182.    This paragraph represents a characterization of the plaintiffs’ allegations and legal

conclusions and therefore requires no response. To the extent any response is required, API

denies the allegations.

                          DEFENSES AND AFFIRMATIVE DEFENSES

1.     Plaintiffs lack standing.

2.     Plaintiffs have failed to state a claim upon which relief can be granted.

3.     Plaintiffs failed to exhaust administrative remedies.

4.     Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of limitations

or repose.

5.     Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches, waiver and/or

estoppel.




                                                49
        Case 1:18-cv-01674-RBW Document 36 Filed 12/07/18 Page 50 of 50



6.     Plaintiffs are not entitled to any of the relief requested in the Complaint because the

hardship that would be imposed by such relief is greatly disproportionate to any hardship that

plaintiffs or those they purport to represent might suffer in its absence.

               WHEREFORE, API prays this Court deny plaintiffs’ request for relief, dismiss

the complaint with prejudice and grant such further relief as the Court deems appropriate.

                                                       Respectfully submitted,

                                                       /s/ Steven J. Rosenbaum
                                                       Steven J. Rosenbaum
                                                         D.C. Bar No. 331728
                                                       Bradley K. Ervin
                                                         D.C. Bar No. 982559
                                                       COVINGTON & BURLING, LLP
                                                       One CityCenter
                                                       850 Tenth St., N.W.
                                                       Washington, D.C. 20001
                                                       Phone: (202) 662-6000
                                                       Fax: (202) 662-6291
                                                       srosenbaum@cov.com
September 21, 2018
                                                       Counsel for Defendant-Intervenor American
                                                       Petroleum Institute




                                                 50
